Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a roll of film for forming one or more bags, the film having a formulation comprising a first resin present in an amount of about 74.01 percent by weight of the formulation, a second resin present in an amount of about 24.49 percent by weight of the formulation, the second resin being physically softer than the first resin, and a modifying agent present in an amount of about 1.5 percent by weight of the formulation, wherein the modifying agent comprises a blooming agent configured to act as a lubricant to prevent self-adhesion, and wherein the film is rolled onto a core.
Independent claim 2 recites a bag comprising a film, the film having a formulation comprising a first resin present 1n an amount of from about 70 to about 80 percent by weight of the formulation, a second resin present in an amount of from about 19 to about 30 percent by weight of the formulation, the second resin being physically softer than the first resin, and a modifying agent, wherein the modifying agent comprises a blooming agent configured to act as a lubricant to prevent self-adhesion, wherein the first and/or second resin comprises about 10 to about 60 percent by weight styrene, and wherein the bag is housing tacky materials.
Independent claim 28 recites a bag comprising a film, the film having a formulation comprising a first resin comprising a styrene-isoprene-styrene triblock copolymer with a styrene content of about 43 percent by weight, the first resin present in an amount of about 74.01 percent by weight of the formulation, a second resin comprising a styrene-isoprene-styrene triblock copolymer with a styrene content of about 17 percent by weight, the second resin present in an amount of about 24.49 percent by weight of the formulation, the second resin being physically soft than the first resin, and a modifying agent present in an amount of about 1.5 percent by weight of the formulation, wherein the modifying agent comprises a blooming agent configured to act as a lubricant to prevent self-adhesion.
Independent claim 29 recites a bag comprising a film, the film having a formulation comprising a first resin comprising a first styrene-isoprene-styrene triblock copolymer, the first resin present in an amount of from about 70 to about 85 percent by 

The prior art fails to disclose a roll of film wherein the film has a formulation comprising a first resin present in an amount of about 74.01 percent by weight of the formulation, a second resin present in an amount of about 24.49 percent by weight of the formulation, wherein the second resin is physically softer than the first resin, and a modifying agent present in an amount of about 1.5 percent by weight of the formulation, wherein the modifying agent comprises a blooming agent configured to act as a lubricant to prevent self-adhesion, and wherein the film is rolled onto a core such that the term “softer” as recited or analogously recited in Claims 1, 2, 28, and 29 is defined in the Specification at § [0022] wherein the paragraph [0022] of the Specification states “[t]he second resin may have a hardness of about 33 Shore A (10s)” and hence the first resin has a Shore A greater than 33, and wherein the term “tacky” as recited in Claim 2 is defined in paragraph [0003] is based on the description of tacky materials in paragraph [0003] of the Specification which states “[t]hese tacky materials are typically provided as blocks (using expensive and wasteful packaging), pellets, or drums and, due to their tacky nature, tend to stick to each other, adhere to bagging and packaging devices, and/or pick up contaminants during storage and transport.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/           Primary Examiner, Art Unit 1787